Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTION

2.	Claim 56 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 41. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  Although the wording in the preamble of claim 56 is slightly different than in claim 41, the claimed steps are exactly the same; thus, claim 56 is a substantial duplicate of claim 41.

ALLOWABLE SUBJECT MATTER

3.	Claims 41-55 are allowable.  Independent claims 41 and 55 require steps of: incubating a cell with a bi-functional DNA photocrosslinking probe; producing photocrosslinked DNA:DNA complexes via UV illumination; and connecting ends of digested complexes by 'Click' DNA ligation.  The closest prior art is Chen et al. (US 2011/0287947) and Chen et al. (US 2010/0081141), which disclose methods of determining DNA proximity/spatial information using chemical crosslinking agents such as formaldehyde, and enzymatic ligation of digested DNA ends.  While photocrosslinking probes were known in the prior art for investigation of protein:DNA interactions in chromatin (see Elsner et al. 1985), no prior art has been found teaching or suggesting substituting such a photocrosslinking probe for the chemical crosslinking agent of Chen et al.  Further, while 'Click' nucleic acid ligation was known in the substituting 'Click' ligation  for the enzymatic ligation of Chen et al.  Keefe et al. (US 2014/0315762) is made of record as a reference of interest as disclosing applying 'Click' ligation to attach DNA tags.

CONCLUSION

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/07/21

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637